DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between species A through J, as set forth in the Office action mailed on 10/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/22/21 is withdrawn.  Claims 5-10 and 16-19, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit” in claim 1
“a regeneration unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective structures:
Drive unit 7
Regeneration unit 21
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Altmiller on 05/16/22.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An injection control device for controlling injection by supplying an electric current to a fuel injection valve, the injection control device comprising:
	a booster circuit boosting a battery voltage to generate a boosted voltage in a boost capacitor;
	a boost controller configured to perform[[ing]] boost control by the booster circuit until the boosted voltage rises to a full-charge threshold when the boosted voltage falls below a charge start threshold;
	a drive unit supplying the electric current to the fuel injection valve with the boosted voltage or the battery voltage;
	a power interruption controller configured to interrupt[[ing]] the electric current supplied by the drive unit to the fuel injection valve; and
	a regeneration unit regenerating the electric current generated in the fuel injection valve to the boost capacitor of the booster circuit, generation of the electric current caused by interruption control of the power interruption controller, wherein
	the boost controller is configured to upward-shift[[s]] the full-charge threshold of the booster circuit in a period of when at least the electric current is regenerated by the regeneration unit to the boost capacitor of the booster circuit after the power interruption controller interrupts the electric current.

2. (Original) The injection control device according to claim 1, wherein
	the power interruption controller performs the interruption control as at least one of:
	interruption of a peak current supplied to the fuel injection valve by an application of the boosted voltage to the fuel injection valve by the drive unit, or
	interruption of a constant current supplied to the fuel injection valve by an application of the battery voltage to the fuel injection valve by the drive unit.

3. (Original) The injection control device according to claim 1, wherein
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a predetermined first period from the interruption control performed by the power interruption controller.

4. (Currently Amended) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, wherein
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a period
		from the interruption control performed by the power interruption controller
	to a fall of the flyback voltage generated in the fuel injection valve caused by the interruption control below [[the]]a predetermined first voltage, the fall thereof detected by the voltage detector.

5. (Currently Amended) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and
	a differential processor differentiating the flyback voltage once or twice, wherein
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a period
		from the interruption control performed by the power interruption controller
	to a satisfaction of a predetermined condition by a differential processor processed value of the flyback voltage that is generated in the fuel injection valve caused by the interruption control below [[the]]a predetermined first voltage, the satisfaction thereof detected by the voltage detector.

6. (Currently Amended) The injection control device according to claim 1 further comprising:
	a current detector detecting a regenerative current generated in the regeneration unit when the power interruption controller performs the interruption control, wherein
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a period
from the interruption control performed by the power interruption controller
to a decrease of the regenerative current generated in the regeneration unit below a predetermined first current.

7. (Previously Presented) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a period
from a rise of the flyback voltage generated in the fuel injection valve above a threshold initiating low-side voltage, the rise caused by the interruption control performed by the power interruption controller
to a fall of the flyback voltage below a predetermined threshold terminating low-side voltage.

8. (Previously Presented) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a predetermined second period from a rise of the flyback voltage generated in the fuel injection valve above a predetermined threshold initiating low-side voltage, the rise caused by the interruption control performed by the power interruption controller.

9. (Previously Presented) The injection control device according to claim 1 further comprising:
	a current detector detecting a regenerative current generated in the regeneration unit when the power interruption controller performs the interruption control, wherein
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a period
from an increase of the regenerative current generated in the regeneration unit above a threshold initiating regenerative current,
		to a decrease thereof below a threshold terminating regenerative current.

10. (Previously Presented) The injection control device according to claim 1 further comprising:
	a current detector detecting a regenerative current generated in the regeneration unit when the power interruption controller performs the interruption control, wherein
	the boost controller performs the upward shift of the full-charge threshold of the booster circuit in a predetermined period from an increase of the regenerative current generated in the regeneration unit above a threshold initiating regenerative current.

11. (Currently Amended) An injection control device comprising:
	a control circuit;
	a booster circuit configured to generate a boost voltage, and including: a boost inductor, a boost switch, a boost resister, a boost diode, and a boost capacitor;
	a regenerative circuit configured to pass a regenerative current towards the booster circuit;
	a discharge switch located electrically between the booster circuit and a fuel injection valve;
	a constant current switch located electrically between a battery voltage and the fuel injection valve;
	a high-side terminal configured for connection to a fuel injection valve;
	a low-side terminal configured for connection to a low side of the fuel injection valve, and associated with a low-side voltage;
	a low-side drive switch; and
	a current detection resistor configured to receive current from the low-side drive switch,
	wherein the control circuit is configured to:
	start charging the boost capacitor by switching the boost switch when the boost voltage is equal to or smaller than a predetermined charge start threshold;
	stop charging the boost capacitor by switching the boost switch when the boost voltage is equal to or greater than a full-charge threshold;
	wherein the full-charge threshold has a shifted value during a shift period, and has a non-shifted value outside of the shift period; 
	wherein the shifted value is greater than the non-shifted value; and
	wherein the shift period ends when at least one of the following conditions is satisfied:
		(i) a predetermined first period has passed after beginning the shift period;
	(ii) a low-side voltage measured at the low-side terminal is equal to or smaller than a threshold terminating low-side voltage; 
(iii) a first-order differential value of the low-side voltage is equal to or smaller than a predetermined first-order negative threshold;
(iv) a second-order differential value of the low-side voltage is equal to or smaller 	than a predetermined second-order negative threshold; and
(v) the regenerative current is equal to or smaller than a threshold terminating regenerative current.

12. (Cancelled)

13. (Currently Amended) An injection control device comprising:
	a control circuit;
	a booster circuit configured to generate a boost voltage, and including: a boost inductor, a boost switch, a boost resister, a boost diode, and a boost capacitor;
	a regenerative circuit configured to pass a regenerative current towards the booster circuit;
	a discharge switch located electrically between the booster circuit and a fuel injection valve;
	a constant current switch located electrically between a battery voltage and the fuel injection valve;
	a high-side terminal configured for connection to a fuel injection valve;
	a low-side terminal configured for connection to a low side of the fuel injection valve, and associated with a low-side voltage;
	a low-side drive switch; and
	a current detection resistor configured to receive current from the low-side drive switch, 
	wherein the control circuit is configured to:
		(i) start charging the boost capacitor by switching the boost switch when the boost 	voltage is equal to or smaller than a predetermined charge start threshold; and
(ii) stop charging the boost capacitor by switching the boost switch when the boost voltage is equal to or greater than a full-charge threshold;
	wherein the full-charge threshold has a shifted value during a shift period, and has a non-shifted value outside of the shift period;
	wherein the shifted value is greater than the non-shifted value; and
	wherein the shift period begins when at least one of the following conditions is satisfied:
		(i) an injection instruction stop signal turns OFF the low-side drive switch;
		(ii) the low-side voltage is equal to or greater than a threshold initiating low-side 		voltage;
		(iii) the regenerative current is equal to or greater than a threshold initiating 	regenerative current[[;]].

14. (Currently Amended) The injection control device according to claim 13,
	wherein the shift period ends when at least one of the following conditions is satisfied:
	(i) a predetermined first period has passed after beginning the shift period;
	(ii) a low-side voltage measured at the low-side terminal is equal to or smaller than a threshold terminating low-side voltage;
	[[(ii)]](iii) a first-order differential value of the low-side voltage is equal to or smaller than a predetermined first-order negative threshold;
	(iv) a second-order differential value of the low-side voltage is equal to or smaller than a predetermined second-order negative threshold; and
	(v) the regenerative current is equal to or smaller than a threshold terminating regenerative current.

15. (Previously Presented) The injection control device according to claim 14, wherein
	the shift period ends based at least partly on the following condition being satisfied:
	(i) the predetermined first period has passed after beginning the shift period.

16. (Previously Presented) The injection control device according to claim 14, wherein the shift period ends based at least partly on the following condition being satisfied:
	(ii) the low-side voltage measured at the low-side terminal is equal to or smaller than the threshold terminating low-side voltage.

17. (Currently Amended) The injection control device according to claim 14, wherein the shift period ends based at least partly on the following condition being satisfied:
	[[(ii)]](iii) the first-order differential value of the low-side voltage is equal to or smaller than the predetermined first-order negative threshold.

18. (Previously Presented) The injection control device according to claim 14, wherein the shift period ends based at least partly on the following condition being satisfied:
	(iv) the second-order differential value of the low-side voltage is equal to or smaller than the predetermined second-order negative threshold.

19. (Previously Presented) The injection control device according to claim 14, wherein the shift period ends based at least partly on the following condition being satisfied:
	(v) the regenerative current is equal to or smaller than the threshold terminating regenerative current.
	
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, OMORI (US 8,776,763) is considered to be the closest prior art of record.
OMORI discloses an injection control device (Fig. 1) for controlling injection by supplying electric current to a fuel injection valve, the injection control device comprising:
a booster circuit (100) boosting a battery voltage to generate a boosted voltage in a boost capacitor (2)(i.a. col. 7 lines 43-44);
a boost controller (5) configured to perform boost control by the booster circuit until the boosted voltage rises to a full-charge threshold (b2) when the boosted voltage falls below a charge start threshold (b1)(col. 11 line 56 to col. 12 line 5);
a drive unit (4) supplying electric current to a fuel injection valve with the boosted voltage (Fig. 1) or the battery voltage;
a power interruption controller (implied as part of 4) configured to interrupt electric current supplied by the drive unit to the fuel injection valve (compare to t2, Fig. 16); and
a regeneration unit (8) regenerating electric current generated in the fuel injection valve to the boost capacitor of the booster circuit (col. 2 lines 24-26), generation of the electric current caused by interruption control of the power interruption controller (implied).
The prior art fails to teach or render obvious the claim limitation “the boost controller is configured to upward-shift a full-charge threshold of the booster circuit in a period of when at least the electric current is regenerated by the regeneration unit to the boost capacitor of the booster circuit after the power interruption controller interrupts the electric current” in the manner defined in the instant claim 1.
Regarding claims 11 and 13, OMORI (US 8,776,763) and MAYUZUMI (US 8,081,498) are considered to be the closest prior art of record.
Regarding claim 11, OMORI discloses an injection control device (i.a. Figs. 1 and 6) comprising:
a control circuit (5, Fig. 1);
a booster circuit (100) configured to generate a boost voltage (i.a. col. 7 lines 43-44), and including: a boost inductor (101), a boost switch (106), a boost resister (107), a boost diode (104), and a boost capacitor (2);
a regenerative circuit (8) configured to pass a regenerative current towards the booster circuit (col. 2 lines 24-26; Fig. 1); and
a current detection resistor (102),
wherein the control circuit is configured to:
start charging the boost capacitor by switching the boost switch when the boost voltage is equal to or smaller than a predetermined charge start threshold (b1)(col. 11 line 63 to col. 12 line 5);
stop charging the boost capacitor by switching the boost switch when the boost voltage is equal to or greater than a full-charge threshold (b2)(col. 11 lines 56-61);
wherein the full charge threshold has a shifted value (m2, Fig. 6) during a shift period (when threshold value of the boost stop voltage is set to m2, col. 12 lines 8-10), and has a non-shifted value outside of the shift period (m4, Fig. 6); and
wherein the shifted value is greater than the non-shifted value (Fig. 6).
MAYUZUMI teaches (Fig. 7) a discharge switch (202) located electrically between a booster circuit (100) and a fuel injection valve (31,32);
a constant current switch (212) located electrically between a battery voltage (210) and the fuel injection valve (Fig. 7);
a high side terminal (upper end of 31,32) configured for connection to a fuel injection valve (Fig. 7);
a low side terminal (lower end of 31,32) configured for connection to a low side of the fuel injection valve (Fig. 7), and associated with a low-side voltage (implicit);
a low-side drive switch (221,222); and
a current detection resistor (223) configured to receive current from the low-side drive switch (Fig. 7).
Regarding claim 11, the prior art fails to teach or render obvious the claim limitation “wherein the shift period ends when at least one of the following conditions is satisfied: (i) a predetermined first period has passed after beginning the shift period; (ii) a low-side voltage measured at the low-side terminal is equal to or smaller than a threshold terminating low-side voltage; (iii) a first-order differential value of the low-side voltage is equal to or smaller than a predetermined first-order negative threshold; (iv) a second-order differential value of the low-side voltage is equal to or smaller than a predetermined second-order negative threshold; and (v) the regenerative current is equal to or smaller than a threshold terminating regenerative current” in the manner defined in the instant amended claim 11.
The prior art fails to teach or render obvious the claim limitation “wherein the shift period begins when at least one of the following conditions is satisfied: (i) an injection instruction stop signal turns OFF the low-side drive switch; (ii) the low-side voltage is equal to or greater than a threshold initiating low-side voltage; (iii) the regenerative current is equal to or greater than a threshold initiating regenerative current” in the manner defined in the instant amended claim 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747      
                                                                                                                                                                                                  /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747